DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Amendment filed on 03/15/2022 and entered by an RCE filed on 04/01/2022.
Claims 1-14 have been amended, and claims 15-16 were previously cancelled.  Currently, claims 1-14 are pending.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2022 has been entered.
 
Response to Arguments

Applicant’s arguments with respect to claims 1-14 (see Remarks filed on 03/15/2022, pages 6-9) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-14 (effective filing date 04/02/2020 or 12/06/2019 (if perfected)) are rejected under 35 U.S.C. 103 as being unpatentable over Whitmer (U.S. Patent No. 10,095,710, Patent date 10/09/2018), and further in view of Buchman et al. (U.S. Patent No. 8,832,030, Patent date 09/09/2014)

As to claim 1, Whitmer teaches:
“A method for accessing data” (see Whitmer, Abstract and Fig. 1), comprising:
“receiving, at a first device, a file system operation request for accessing target data, the target data being stored at a second device after being pre-processed, and the first device providing a file system interface for data stored at the second device” (see Whitmer, Fig. 1 and [column 3, lines 2-6 and lines 35-38] for accessing backup data stored in encrypted form (i.e., being pre-processed) at the cloud data center (i.e., a second device) based on user commands/requests made through a virtual file system interface displayed to a user at a client device (i.e., first device), wherein the virtual file system interface includes representations of the files of the user that are stored at the cloud datacenter (see [column 7, lines 39-63])), 
“wherein the pre-processing comprising… compressing the target data to generate compressed target data” (see Whitmer, [column 12, lines 5-7] wherein backup data can be compressed and encrypted before storing at the datacenter server; also see [column 3, lines 33-38] wherein the cloud datacenter or datacenter server can provide encryption/decryption and compression/decompression services), and 
“wherein the target data comprises a portion that is less than all of a file backed up by a third device to the second device” (see Whitmer, [column 4, lines 1-3] wherein the requested data (i.e., target data) can be a portion of a file; also see [column 6, lines 1-10] wherein the datacenter server or cloud data center stores backup data from one or more clients, wherein one client can be interpreted as a third device);
“forwarding the file system operation request to the second device, such that the target data is restored at the second device by decompressing the compressed target data” (see Whitmer, Fig. 1, [column 4, lines 1-5] and [column 6, lines 3-7] for forwarding the user data request from a client to the datacenter server or cloud datacenter; also see [column 5, lines 4-9] wherein the requested data requires decompression before being used);
“receiving the restored target data from the second device” (see Whitmer, [column 6, lines 3-7] for restoring the requested data from the datacenter server to the client); and
“providing the target data as a response to the file system operation request” (see Whitmer, [column 4, lines 1-3 and lines 45-55] for returning the request portion or portions of the file to the user based on the user data request; also see [column 3, lines 53-57] for file system requests).
	In addition, Whitmer teaches portions or byte ranges of a file (see Whitmer, [column 4, lines 45-55]).
	However, Whitmer does not explicitly teach a feature of chunking data and calculating a hash value for each chunk as equivalently recited as follows:
“wherein the pre-processing comprising diving the target data into a plurality of chunks and, for each of the plurality of chunks, calculating a hash value as an index to the chunk on the second device”.
On the other hand, Buchman et al. teaches a feature of chunking data and calculating a hash value for each chunk as equivalently recited as follows:
“wherein the pre-processing comprising diving the target data into a plurality of chunks and, for each of the plurality of chunks, calculating a hash value as an index to the chunk on the second device” (see Buchman et al., [column 4, lines 15-35]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Buchman et al.'s teaching to Whitmer’s system by adding a feature for processing backup data by chunking and calculating a hash value to index each chunk.  Ordinarily skilled artisan would have been motivated to do so, as suggested by Buchman et al. (see [column 4, lines 15-35] to provide Whitmer’s system with an effective way to save storage resource by data deduplication using chunks.  In addition, both of the references (Whitmer and Buchman et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, providing access to backup data through a virtual file system interface.  This close relation between both of the references highly suggests an expectation of success when combined.
 
As to claim 2, this claim is rejected based on the same arguments as above to reject claim 1 and is similarly rejected including the following:
Whitmer as modified by Buchman et al. teaches:
“wherein the target data further comprises metadata of the file” (see Whitmer, [column 4, lines 39-67] and [column 7, lines 39-63] for providing a virtual file system as a local file system for accessing backup data, wherein the virtual file system allows a user to access and view information/metadata related to different datasets (e.g., a file structure, a file, etc.); also see [column 11, lines 3-7] for client requests for mounting a file (i.e., retrieving metadata of the file (e.g., identifying blocks or byte ranges in the file)); also see Buchman et al., [column 4, line 53 to column 5, line 25] wherein the virtual file system that exposes the backup data allows a user to access a listing of directory elements associated with a directory (e.g., name/identifier of a file)).

As to claim 3, this claim is rejected based on the same arguments as above to reject claim 1 and is similarly rejected including the following:
Whitmer as modified by Buchman et al. teaches:
“wherein the pre-processing further comprises using encryption to encrypt the compressed target data” (see Whitmer et al., [column 12, lines 5-7] wherein the backup data can be compressed and encrypted prior to transmission from the client to the datacenter server; also see [column 3, lines 33-38] wherein the cloud datacenter or datacenter server can provide encryption/decryption and compression/decompression services).

As to claim 4, Whitmer teaches:
“A method for accessing data” (see Whitmer, Abstract and Fig. 1), comprising:
“receiving, from a first device and at a second device, a file system operation request for accessing target data, the target data being stored in a data repository of the second device after being pre-processed, and the first device providing a file system interface for data stored in the data repository” (see Whitmer, Fig. 1, [column 4, lines 1-3] for receiving the user data request at the datacenter (i.e., second device), and [column 3, lines 2-6 and lines 35-38] for accessing backup data stored in encrypted form (i.e., being pre-processed) at the cloud data center (i.e., a second device) based on user commands/requests made through a virtual file system interface displayed to a user at a client device (i.e., first device), wherein the virtual file system interface includes representations of the files of the user that are stored at the cloud datacenter (see [column 7, lines 39-63])),
“wherein the pre-processing comprising… compressing the target data to generate compressed target data” (see Whitmer, [column 12, lines 5-7] wherein backup data can be compressed and encrypted before storing at the datacenter server; also see [column 3, lines 33-38] wherein the cloud datacenter or datacenter server can provide encryption/decryption and compression/decompression services), and 
“wherein the target data comprises a portion that is less than all of a file backed up by a third device to the second device” (see Whitmer, [column 4, lines 1-3] wherein the requested data (i.e., target data) can be a portion of a file; also see [column 6, lines 1-10] wherein the datacenter server or cloud data center stores backup data from one or more clients, wherein one client can be interpreted as a third device);
“restoring the target data from the data repository by decompressing the compressed target data” (see Whitmer, [column 6, lines 3-7] for restoring the requested data from the storage 240 (i.e., the data repository) of datacenter server to the client; also see [column 3, lines 33-38] wherein the cloud datacenter or datacenter server can provide/perform encryption/decryption and compression/decompression services); and
“sending the restored target data to the first device” (see Whitmer, [column 4, lines 1-3 and lines 45-55] for returning the request portion or portions of the file to the user/client based on the user data request).
	In addition, Whitmer teaches portions or byte ranges of a file (see Whitmer, [column 4, lines 45-55]).
	However, Whitmer does not explicitly teach a feature of chunking data and calculating a hash value for each chunk as equivalently recited as follows:
“wherein the pre-processing comprising diving the target data into a plurality of chunks and, for each of the plurality of chunks, calculating a hash value as an index to the chunk on the second device”.
On the other hand, Buchman et al. teaches a feature of chunking data and calculating a hash value for each chunk as equivalently recited as follows:
“wherein the pre-processing comprising diving the target data into a plurality of chunks and, for each of the plurality of chunks, calculating a hash value as an index to the chunk on the second device” (see Buchman et al., [column 4, lines 15-35]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Buchman et al.'s teaching to Whitmer’s system by adding a feature for processing backup data by chunking and calculating a hash value to index each chunk.  Ordinarily skilled artisan would have been motivated to do so, as suggested by Buchman et al. (see [column 4, lines 15-35] to provide Whitmer’s system with an effective way to save storage resource by data deduplication using chunks.  In addition, both of the references (Whitmer and Buchman et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, providing access to backup data through a virtual file system interface.  This close relation between both of the references highly suggests an expectation of success when combined.

As to claim 5, this claim is rejected based on the same arguments as above to reject claim 4 and is similarly rejected including the following:
Whitmer as modified by Buchman et al. teaches:
“wherein the target data further comprises metadata of the file” (see Whitmer, [column 4, lines 39-67] and [column 7, lines 39-63] for providing a virtual file system as a local file system for accessing backup data, wherein the virtual file system allows a user to access and view information/metadata related to different datasets (e.g., a file structure, a file, etc.); also see [column 11, lines 3-7] for client requests for mounting a file (i.e., retrieving metadata of the file (e.g., identifying blocks or byte ranges in the file)); also see Buchman et al., [column 4, line 53 to column 5, line 25] wherein the virtual file system that exposes the backup data allows a user to access a listing of directory elements associated with a directory (e.g., name/identifier of a file)).

As to claim 6, this claim is rejected based on the same arguments as above to reject claim 4 and is similarly rejected including the following:
Whitmer as modified by Buchman et al. teaches:
“wherein the pre-processing further comprises using encryption to encrypt the compressed target data” (see Whitmer et al., [column 12, lines 5-7] wherein the backup data can be compressed and encrypted prior to transmission from the client to the datacenter server; also see [column 3, lines 33-38] wherein the cloud datacenter or datacenter server can provide encryption/decryption and compression/decompression services).

As to claim 7, this claim is rejected based on the same arguments as above to reject claim 4 and is similarly rejected including the following:
Whitmer as modified by Buchman et al. teaches:
“wherein restoring the target data” (see Whitmer, [column 6, lines 3-7] for restoring the requested data from the datacenter server to the client; also see [column 3, lines 33-38] wherein the cloud datacenter or datacenter server can provide/perform encryption/decryption and compression/decompression services) comprising:
“obtaining the pre-processed target data from the data repository” (see Whitmer, [column 6, lines 9] wherein restoring the requested data to the client must include retrieving/obtaining requested data from storage 204 (i.e., data repository) at the datacenter server); and
“restoring the target data by performing post-processing opposite to the pre-processing on the target data” (see Whitmer, [column 5, lines 4-9] for performing decryption and decompression on the requested data; also see [column 3, lines 33-38] wherein the cloud datacenter or datacenter server can provide/perform encryption/decryption and compression/decompression services).

As to claim 8, Whitmer teaches:
“An electronic device” (see Whitmer, Abstract and Fig. 1 for a client device (e.g., a cloud client or a customer site)), comprising:
“at least one processing unit” (see Whitmer, [column 8, lines 9-15] for one or more hardware processors);
“at least one memory coupled to the at least one processing unit and storing instructions for execution by the at least one processing unit, the instructions, when executed by the at least one processing unit, causing the device to perform acts” (see Whitmer, [column 8, lines 9-18] for a memory coupled with one or more hardware processors for executing instructions (e.g., a backup application)) comprising:
“receiving a file system operation request for accessing target data, the target data being stored at a second device after being pre-processed, and the first device providing a file system interface for data stored at the second device” (see Whitmer, Fig. 1 and [column 3, lines 2-6 and lines 35-38] for accessing backup data stored in encrypted form (i.e., being pre-processed) at the cloud data center (i.e., a second device) based on user commands/requests made through a virtual file system interface displayed to a user at a client device (i.e., the electronic device), wherein the virtual file system interface includes representations of the files of the user that are stored at the cloud datacenter (see [column 7, lines 39-63])), 
“wherein the pre-processing comprising… compressing the target data to generate compressed target data” (see Whitmer, [column 12, lines 5-7] wherein backup data can be compressed and encrypted before storing at the datacenter server; also see [column 3, lines 33-38] wherein the cloud datacenter or datacenter server can provide encryption/decryption and compression/decompression services), and 
“wherein the target data comprises a portion that is less than all of a file backed up by a third device to the second device” (see Whitmer, [column 4, lines 1-3] wherein the requested data (i.e., target data) can be a portion of a file; also see [column 6, lines 1-10] wherein the datacenter server or cloud data center stores backup data from one or more clients, wherein one client can be interpreted as a third device);
“forwarding the file system operation request to the second device, such that the target data is restored at the second device by decompressing the compressed target data” (see Whitmer, Fig. 1, [column 4, lines 1-5] and [column 6, lines 3-7] for forwarding the user data request from a client to the datacenter server or cloud datacenter; also see [column 5, lines 4-9] wherein the requested data requires decompression before being used; also see [column 3, lines 33-38] wherein the cloud datacenter or datacenter server can provide encryption/decryption and compression/decompression services);
“receiving the restored target data from the second device” (see Whitmer, [column 6, lines 3-7] for restoring the requested data from the datacenter server to the client); and
“providing the target data as a response to the file system operation request” (see Whitmer, [column 4, lines 1-3 and lines 45-55] for returning the request portion or portions of the file to the user based on the user data request; also see [column 3, lines 53-57] for file system requests).
	In addition, Whitmer teaches portions or byte ranges of a file (see Whitmer, [column 4, lines 45-55]).
	However, Whitmer does not explicitly teach a feature of chunking data and calculating a hash value for each chunk as equivalently recited as follows:
“wherein the pre-processing comprising diving the target data into a plurality of chunks and, for each of the plurality of chunks, calculating a hash value as an index to the chunk on the second device”.
On the other hand, Buchman et al. teaches a feature of chunking data and calculating a hash value for each chunk as equivalently recited as follows:
“wherein the pre-processing comprising diving the target data into a plurality of chunks and, for each of the plurality of chunks, calculating a hash value as an index to the chunk on the second device” (see Buchman et al., [column 4, lines 15-35]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Buchman et al.'s teaching to Whitmer’s system by adding a feature for processing backup data by chunking and calculating a hash value to index each chunk.  Ordinarily skilled artisan would have been motivated to do so, as suggested by Buchman et al. (see [column 4, lines 15-35] to provide Whitmer’s system with an effective way to save storage resource by data deduplication using chunks.  In addition, both of the references (Whitmer and Buchman et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, providing access to backup data through a virtual file system interface.  This close relation between both of the references highly suggests an expectation of success when combined.

As to claim 9, this claim is rejected based on the same arguments as above to reject claim 8 and is similarly rejected including the following:
Whitmer as modified by Buchman et al. teaches:
“wherein the target data further comprises metadata of the file” (see Whitmer, [column 4, lines 39-67] and [column 7, lines 39-63] for providing a virtual file system as a local file system for accessing backup data, wherein the virtual file system allows a user to access and view information/metadata related to different datasets (e.g., a file structure, a file, etc.); also see [column 11, lines 3-7] for client requests for mounting a file (i.e., retrieving metadata of the file (e.g., identifying blocks or byte ranges in the file)); also see Buchman et al., [column 4, line 53 to column 5, line 25] wherein the virtual file system that exposes the backup data allows a user to access a listing of directory elements associated with a directory (e.g., name/identifier of a file)).

As to claim 10, this claim is rejected based on the same arguments as above to reject claim 8 and is similarly rejected including the following:
Whitmer as modified by Buchman et al. teaches:
“wherein the pre-processing further comprises using encryption to encrypt the compressed target data” (see Whitmer et al., [column 12, lines 5-7] wherein the backup data can be compressed and encrypted prior to transmission from the client to the datacenter server; also see [column 3, lines 33-38] wherein the cloud datacenter or datacenter server can provide encryption/decryption and compression/decompression services).

As to claim 11, Whitmer teaches:
“An electronic device” (see Whitmer, Abstract and Fig. 1 for a cloud datacenter server), comprising:
“at least one processing unit” (see Whitmer, [column 8, lines 9-15] for one or more hardware processors);
“at least one memory coupled to the at least one processing unit and storing instructions for execution by the at least one processing unit, the instructions, when executed by the at least one processing unit, causing the device to perform acts” (see Whitmer, [column 8, lines 9-18] for a memory coupled with one or more hardware processors for executing instructions (e.g., a backup application)) comprising:
“receiving, from a first device, a file system operation request for accessing target data, the target data being stored in a data repository of the second device after being pre-processed, and the first device providing a file system interface for data stored in the data repository” (see Whitmer, Fig. 1, [column 4, lines 1-3] for receiving the user data request at the datacenter (i.e., second device), and [column 3, lines 2-6 and lines 35-38] for accessing backup data stored in encrypted form (i.e., being pre-processed) at the cloud data center (i.e., the electronic device) based on user commands/requests made through a virtual file system interface displayed to a user at a client device (i.e., first device), wherein the virtual file system interface includes representations of the files of the user that are stored at the cloud datacenter (see [column 7, lines 39-63])),
“wherein the pre-processing comprising… compressing the target data to generate compressed target data” (see Whitmer, [column 12, lines 5-7] wherein backup data can be compressed and encrypted before storing at the datacenter server; also see [column 3, lines 33-38] wherein the cloud datacenter or datacenter server can provide encryption/decryption and compression/decompression services), and 
“wherein the target data comprises a portion that is less than all of a file backed up by a third device to the electronic device” (see Whitmer, [column 4, lines 1-3] wherein the requested data (i.e., target data) can be a portion of a file; also see [column 6, lines 1-10] wherein the datacenter server or cloud data center stores backup data from one or more clients, wherein one client can be interpreted as a third device);
“restoring the target data from the data repository by decompressing the compressed target data” (see Whitmer, [column 6, lines 3-7] for restoring the requested data from the storage (i.e., the data repository) of the datacenter server to the client; also see [column 3, lines 33-38] wherein the cloud datacenter or datacenter server can provide/perform encryption/decryption and compression/decompression services); and
“sending the restored target data to the first device” (see Whitmer, [column 4, lines 1-3 and lines 45-55] for returning the request portion or portions of the file to the user/client based on the user data request).
	In addition, Whitmer teaches portions or byte ranges of a file (see Whitmer, [column 4, lines 45-55]).
	However, Whitmer does not explicitly teach a feature of chunking data and calculating a hash value for each chunk as equivalently recited as follows:
“wherein the pre-processing comprising diving the target data into a plurality of chunks and, for each of the plurality of chunks, calculating a hash value as an index to the chunk on the second device”.
On the other hand, Buchman et al. teaches a feature of chunking data and calculating a hash value for each chunk as equivalently recited as follows:
“wherein the pre-processing comprising diving the target data into a plurality of chunks and, for each of the plurality of chunks, calculating a hash value as an index to the chunk on the second device” (see Buchman et al., [column 4, lines 15-35]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Buchman et al.'s teaching to Whitmer’s system by adding a feature for processing backup data by chunking and calculating a hash value to index each chunk.  Ordinarily skilled artisan would have been motivated to do so, as suggested by Buchman et al. (see [column 4, lines 15-35] to provide Whitmer’s system with an effective way to save storage resource by data deduplication using chunks.  In addition, both of the references (Whitmer and Buchman et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, providing access to backup data through a virtual file system interface.  This close relation between both of the references highly suggests an expectation of success when combined.

As to claim 12, this claim is rejected based on the same arguments as above to reject claim 11 and is similarly rejected including the following:
Whitmer as modified by Buchman et al. teaches:
“wherein the target data further comprises metadata of the file” (see Whitmer, [column 4, lines 39-67] and [column 7, lines 39-63] for providing a virtual file system as a local file system for accessing backup data, wherein the virtual file system allows a user to access and view information/metadata related to different datasets (e.g., a file structure, a file, etc.); also see [column 11, lines 3-7] for client requests for mounting a file (i.e., retrieving metadata of the file (e.g., identifying blocks or byte ranges in the file)); also see Buchman et al., [column 4, line 53 to column 5, line 25] wherein the virtual file system that exposes the backup data allows a user to access a listing of directory elements associated with a directory (e.g., name/identifier of a file)).

As to claim 13, this claim is rejected based on the same arguments as above to reject claim 11 and is similarly rejected including the following:
Whitmer as modified by Buchman et al. teaches:
“wherein the pre-processing further comprises using encryption to encrypt the compressed target data” (see Whitmer et al., [column 12, lines 5-7] wherein the backup data can be compressed and encrypted prior to transmission from the client to the datacenter server; also see [column 3, lines 33-38] wherein the cloud datacenter or datacenter server can provide encryption/decryption and compression/decompression services).

As to claim 14, this claim is rejected based on the same arguments as above to reject claim 11 and is similarly rejected including the following:
Whitmer as modified by Buchman et al. teaches:
“wherein restoring the target data” (see Whitmer, [column 6, lines 3-7] for restoring the requested data from the datacenter server to the client; also see [column 3, lines 33-38] wherein the cloud datacenter or datacenter server can provide/perform encryption/decryption and compression/decompression services) comprising:
“obtaining the pre-processed target data from the data repository” (see Whitmer, [column 6, lines 9] wherein restoring the requested data to the client must include retrieving/obtaining requested data from storage 204 (i.e., data repository) at the datacenter server); and
“restoring the target data by performing post-processing opposite to the pre-processing on the target data” (see Whitmer, [column 5, lines 4-9] for performing decryption and decompression on the requested data; also see [column 3, lines 33-38] wherein the cloud datacenter or datacenter server can provide/perform encryption/decryption and compression/decompression services).


















Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG THAO CAO whose telephone number is (571)272-2735. The examiner can normally be reached Monday - Friday: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Phuong Thao Cao/Primary Examiner, Art Unit 2164